Title: Franklin: Certificate for Gustavus Conyngham, [7 August 1782]
From: Franklin, Benjamin
To: 


[August 7, 1782]
I do hereby certify whom it may concern, that the Commissioners of the United States of America at the Court of France, did issue on the first Day of March One thousand seven hundred & seventy seven, to Captain Gustavus Conyngham a Commission of Congress appointing him a Captain in the Navy of the said States and to command a Vessel then fitting out at Dunkerque on their Account to cruise against their Enemies, in which Vessel he took the English Packet Boat going from Harwich to Holland. But their being no War at that Time between France & England, and the Clandestine Equipment of an armed Vessel in a French Port to cruise against the English being therefore an unjustifiable Proceeding, he was apprehended by Order of the French Government and his Papers seized, among which was the said Commission, which was never restored, and cannot now be found. It is therefore that at the Request of the said Capt. Conyngham, and to ascertain the Fact that such a Commission was issued to him, I give this Certificate, at Passy, this 7th. Day of August, 1782.
B FranklinMinister Plenipotentiary from the United States of America at the Court of France.
